PER CURIAM:
The order of the court below is reversed. Section 303(b) of the Pennsylvania Workmen’s Compensation Act, Act of December 5, 1974, P.L. 782, No. 263, § 6 (77 P.S. § 481(b)) is not be be applied retroactively. Bell v. Koppers Co., Inc., 481 Pa. 454, 392 A.2d 1380 (1978).
Appellant’s challenge to the constitutionality of Section 303(b) raises an issue which this court has previously addressed; we found, by an equally divided court, that the statute did not violate the federal or our state constitutions. Tsarnas v. Jones & Laughlin Steel Corp., 262 Pa.Super. 417, 396 A.2d 1241 (1978).